Citation Nr: 1606812	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  05-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of an in-service head injury, to include a headache disorder, to also include as secondary to exposure to ionizing radiation and chemicals.

2.  Entitlement to service connection for memory loss, to include as secondary to the claimed in-service head injury and exposure to ionizing radiation and chemicals.  

3.  Entitlement to service connection for a skin condition of the hands, to include as secondary to exposure to ionizing radiation and chemicals.

4.  Entitlement to service connection for a right hand disorder (other than skin disorder), to include as secondary to exposure to ionizing radiation and chemicals.

5.  Entitlement to service connection for diffuse atrophy, to include as secondary to exposure to ionizing radiation and chemicals.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to exposure to ionizing radiation and chemicals.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The issue of total disability based on individual unemployability (TDIU) has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Veteran had active duty service from June 1956 to June 1958 and from July 1958 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and September 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2009.  A transcript of the hearing is associated with the claims file.

This case was initially before the Board in March 2009.  At that time, a previously denied claim of service connection for a vision disability was reopened, and the matter was then denied on the merits.  The March 2009 decision also denied service connection for memory loss and for an in-service head injury to include a headache disorder.  In addition, the Board remanded the claims of service connection for a disability of the gums, a psychiatric disability, a right hand disorder, a skin disorder of the hands, a fungal infection and frostbite disability of the feet, and diffuse atrophy.

The Veteran timely appealed the three issues that were denied by the Board to the
Court of Appeals for Veterans Claims (Court).  In a November 2010 memorandum decision, the Court vacated the denial of the Veteran's memory loss and head injury to include a headache disorder, and remanded those issues back to the Board for further development.  The Court affirmed the Board's denial of the Veteran's vision disability.  

The Veteran's appeal was returned to the Board, and in July 2011, the claims of service connection for residuals of a head injury and for memory loss were remanded for further development.  The development previously requested for the claims of service connection for a disability of the gums, a psychiatric disability, a right hand disorder, a skin disorder of the hands, a fungal infection and frostbite disability of the feet, and diffuse atrophy was not yet completed, and those issues had not yet been returned to the Board in July 2011.

An April 2014 rating decision granted service connection for residuals of frostbite in each foot, evaluating each foot at a 30 percent disability rating for each foot.  The rating decision also granted service connection for fungal infection of the feet, with a noncompensable disability rating.  The Veteran filed a Notice of Disagreement with this rating decision in January 2015, but a statement of the case has not yet been issued.  In cases where it appears that the claim has been overlooked, it would be appropriate to remand such claims for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).  Here, however, only a few weeks have passed since the notice of disagreement was received at the RO.  A review of the electronic record system indicates that the RO has flagged the notice of disagreement and that they are in the process of adjudicating that claim.  Under such circumstances, the Board will decline to remand these issues under Manlincon.

Most recently, an August 2014 Board decision denied service connection for a disability of the gums, and remanded for further development the claims of service connection for residuals of a head injury, memory loss, a psychiatric disability, a right hand disorder, a skin disorder of the hands, and diffuse atrophy. 

All issues remanded by the Board in August 2014 have been returned to the Board for further review.  The Veteran was afforded VA examinations in May 2015 pursuant to the Board remand.  A supplemental statement of the case (SSOC) was issued in June 2015.  

The Veteran submitted additional evidence after the June 2015 SSOC and has waived local consideration of this supplemental evidence.  See June 2015 Veteran Statement (VBMS Correspondence 6/29/2015); 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Unfortunately, the VA examinations are not sufficiently comprehensive to allow the Board to render a decision.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran's personnel records confirm that he worked in the Nike Hercules missile program, and he has stated on many occasions that he was exposed to the chemicals Trichloroethylene and Toluene while cleaning nuclear missiles during his active service.  The Veteran is competent to recall the names of the chemicals he used during service.  

At his January 2009 hearing, the Veteran presented testimony regarding medical research published by the Canadian Centre for Occupational Health and Safety.  The research found that Trichloroethylene can cause irritation of the nose, throat, and central nervous system, and symptoms such as drowsiness, dizziness, giddiness, headache, and loss of coordination.  High concentrations and longer exposure time can cause numbness and facial pain, reduced eyesight, unconsciousness, irregular heartbeat, and death.  Long-term occupational exposure may also cause signs or symptoms of central nervous system problems, such as depression, headaches, dizziness, altered mood, loss of memory, and the inability to concentrate or sleep.  The Veteran has also provided evidence that Trichloroethylene is a halocarbon, not a hydrocarbon, as some of the May 2015 VA medical examiners stated.  See June 2015 Letter from Veteran (VBMS Correspondence 6/29/2015).

The Board is obligated by law to ensure that the RO complies with its directives as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Board may only consider independent medical evidence to support its findings; it may not rely on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Unfortunately, as will be explained in further detail below, because the May 2015 VA medical examiners did not adequately address the evidence of record, an additional remand is necessary.

Diffuse Atrophy

The Veteran was afforded a VA examination with regard to his claim of service connection for diffuse atrophy in May 2015.  The VA examiner reviewed the Veteran's prior CT scans: minimal cerebral atrophy shown in April 2001, diffuse atrophy shown in August 2004, no significant intracranial abnormality shown in May 2005, and mild global cerebrocortical atrophy shown in April 2012.  The examiner noted that these CT scans showed no functionally significant changes in the brain, which was further confirmed by April 2015 neuropsychological evaluations reporting preservation of mental functioning.  The examiner concluded that the Veteran's diffuse atrophy was less likely than not incurred or aggravated by his active service.  The examiner stated there was no evidence to show that the mild brain atrophy was incurred in or aggravated by active service, nor any relationship to claimed head trauma, claimed exposure to radiation, or claimed exposure to the chemical Trichloroethylene during service.  In his rationale, the examiner stated that head trauma would be more localized and not global.  The examiner further noted there was no association between diffuse atrophy and radiation or between diffuse atrophy and Trichloroethylene exposure based on his literature review via PubMed.

The examiner did not render an opinion as to whether the Veteran's exposure to Toluene caused or aggravated the Veteran's diffuse atrophy.  Accordingly, an addendum opinion is needed to address the Veteran's exposure to Toluene.

Degenerative Changes of the Right Hand

The Veteran was also afforded a May 2015 VA examination with regard to his claim of service connection for degenerative changes of his right hand.  The examiner described July 2004 diagnostic testing, which showed degenerative change of mild degree at the interphalangeal joint of the thumb.  See also VA Treatment Records (VBMS Medical Treatment Records 10/4/2004, pg. 4).  Current diagnostic testing showed no significant arthropathy in the right hand.  The examiner stated in his examination findings, "The Veteran's thumb mild interphalangeal joint disease was very minimal and has not progressed in the last 10 years.  I doubt it has any anatomical or physiological significance.  The original films were reviewed and no obvious significant arthritis change was identified.  The present x-ray films of the right hand are studied and there is no fracture/and or obvious degenerative change."  In the medical opinion portion of the examination, the examiner stated "I do not see any degenerative change at this time or in the older x-rays."  He opined that the Veteran's claimed condition was less likely than not incurred in or caused by his service, and noted that the claimed condition was not found in the examination. 

The Veteran filed his claim for a right hand condition in January 2004; as such, if he had degenerative changes of the right hand or any other right hand disability at any time from January 2004 to the present, the medical examiner should provide a nexus opinion with a thorough rationale.  The examiner did not state whether or not the July 2004 diagnostic testing and diagnosis of degenerative change was incorrect.  Therefore, a remand for an addendum opinion is necessary.

Skin Condition of the Hands

The Veteran suffers from a skin condition on his hands characterized by dryness, cracking, peeling, whitish discoloration, pain, and itching.  It has been diagnosed as tinea manuum, dermatomycosis, and atopic dermatitis.  See, e.g., VA Treatment Records of January 2005 (VBMS Medical Treatment Record 1/12/2006, pg. 9); September 2012 VA Examination; May 2015 VA Examination.  

The Veteran states that he began to have trouble with discoloration and itchiness on his hands while in service, and contends that his skin condition is due to in-service exposure to Trichloroethylene and Toluene.   See, e.g., September 2009 Veteran Statement; June 2015 Veteran Statement; Hearing Testimony at 12.

Pursuant to the August 2014 Board remand, the Veteran was afforded a VA examination in May 2015.  The VA examiner stated that the Veteran had tinea pedis (foot fungus) for many years that contaminated the skin of his hands.  The examiner opined that none of these conditions are caused by exposure to radiation or Trichloroethylene.  The examiner described hydrocarbons and the effects of external hydrocarbon exposure, and stated that the Veteran does not have any signs of prior chemical burns in his hands.  The examiner concluded that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

The Veteran disputes the May 2015 VA examiner's conclusion, stating that Trichloroethylene is a halocarbon, not a hydrocarbon, and pointing to the Canadian Centre for Occupational Health and Safety research that Trichloroethylene can cause skin irritation.  See June 2015 Letter from Veteran (VBMS Correspondence 6/29/2015); Hearing Testimony at 22.  Finally, the Veteran notes that a March 2005 culture of his right hand showed no fungus.  See VA Treatment records of March 2005 and January 2006 (VBMS Medical Treatment Record 1/12/2006, pgs. 9, 21).

The May 2015 VA dermatology examination is inadequate as it relies on the inaccurate premise that Trichloroethylene is a hydrocarbon and does not address the Veteran's asserted Toluene exposure.  Further, the examiner's conclusion that the Veteran had a fungal infection lacks a rationale sufficient for the Board's interpretation.  While the examiner reviewed the claims file, he did not remark on the March 2005 culture of the Veteran's hand finding no fungi.  It is possible that the examiner concluded that the weight of medical evidence shows a fungal infection of the hands in spite of this negative culture; however, without an adequate rationale explaining his conclusion, the Board is unable to interpret the examiner's opinion.  On remand, a medical opinion should be provided which addresses the Canadian Centre for Occupational Health and Safety research finding an association between trichloroethylene (a halocarbon) and skin irritation, the March 2005 culture showing no fungus on the Veteran's hand, and the Veteran's exposure to Toluene.

Headaches & Memory Loss

The Veteran was afforded a May 2015 TBI residuals examination with regard to his claims of service connection for headaches and memory loss, to include due to his in-service exposure to chemicals.

A psychiatric examiner, Dr. C, performed psychological testing to be used in the TBI residuals examination, which was performed by Dr. F.  The results of the psychological testing are included within the TBI examination and were thus presumably reviewed by Dr. F.  The psychiatric examiner noted the Veteran's subjective complaints of memory loss and headaches: "He stated he would often 'feel the effects' of [Trichloroethylene] after use.  He believes that radiation and chemical exposure caused 'cognitive effects' that led to his retirement 'before [he] was ready.'  He stated that for the 'first few years' after retirement from the Army he was 'in a fog.'"  The Veteran also said he felt he has gotten worse in the two years since his last psychological assessment.  He stated, "I am slower in speech and I have to think more for words.  I am more forgetful for what I am doing.  Sometimes I am still in a 'fog' where I can't remember what happened in the past." 
 
With regard to his headaches, the Veteran also reported during his psychological testing that "his migraines 'are happening more often' and now occur 'with auras and nausea.'"

However, the TBI examiner noted "no complaints of impairment of memory, attention, concentration, or executive functions" and stated there were no migraine headaches.  In the opinion section of the examination, the TBI examiner marked that the Veteran does not experience symptoms of an aura prior to his headache pain. 

The TBI examiner concluded that the Veteran's headaches and memory problems were less likely than not incurred in or caused in service, to include association with or aggravation by exposure to Trichloroethylene.  

With regard to the headaches, the examiner stated that a review of medical literature showed "an association of acute headache (in addition to other [central nervous system] manifestations such as somnolence, ataxia, dizziness, blurred vision, weakness, fatigue, lethargy, stupor, seizures, and coma) and acute Hydrocarbon (Trichloroethylene) ingestion/inhalation."  The examiner noted that the Veteran had no related in-service visits during the time that he claimed he was exposed to Trichloroethylene.  

Again, this examiner stated that Trichloroethylene is a hydrocarbon and did not address the Veteran's exposure to Toluene.  The examiner also failed to address the Veteran's subjective complaints of memory loss and migraine headache symptoms, as well as his statements regarding symptoms he experienced during his active service.  Therefore, an addendum opinion is needed.  

Psychiatric Disorder

The Veteran was also afforded a VA psychiatric examination in May 2015 to determine if he has a psychiatric disability incurred in or aggravated by active service.  The examiner diagnosed the Veteran with Unspecified Depressive Disorder.  He concluded it "is at least as likely as not (50 percent or greater probability) due to the Veteran's concerns about his medical condition that he believes is the result of exposure to radiation and exposure to the chemical Trichloroethylene."  The examiner stated that, "[i]f it is determined that the Veteran's headaches, complaints of memory loss, skin condition, diffuse atrophy, and degenerative changes in his right hand are due to the exposure to radiation and exposure to the chemical Trichloroethylene then in that case his Unspecified Depressive Disorder (DSM-5: 311) would most likely (greater than 50 percent probability) be due to these conditions and a secondary service connection."

Because additional development is needed to determine whether the Veteran's headaches, memory loss, skin condition, and/or degenerative changes in his right hand are due to radiation and/or chemical exposure, the Veteran's claim of secondary service connection for a psychiatric order is also remanded, pending the results of the additional medical opinions and any subsequent determinations.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims folder and the report of the May 2015 VA examination for diffuse atrophy to the examiner.  After a review of the record and the previous report, the examiner should prepare an addendum to address whether it is as likely as not that the Veteran's diffuse atrophy was incurred in or aggravated by active service, to include exposure to the chemical Toluene.

If the May 2015 examiner is no longer available, the claims folder should be forwarded to a medical professional who is comparably qualified to render the requested opinions.  An additional examination is not required unless deemed necessary by either the original or the new examiner.

The examiner should explain any conclusion offered and provide supporting rationale.  If the needed opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered and state whether the inability is due to the absence of any additional evidence or to the limits of scientific or medical knowledge.

2. Return the claims folder and the report of the May 2015 VA examination for degenerative changes of the right hand to the examiner.  After a review of the record and the previous report, the examiner should prepare an addendum to address the following questions:

a. Whether the Veteran has or had during the claims period a diagnosis of a right hand disability other than a skin disability.  

The examiner should identify the duration of any identified disabilities if they are no longer present.  If the examiner believes that the July 2004 X-ray study showing degenerative changes was incorrect, the examiner should explain why. 

b. For any right hand disability (other than a skin condition) identified during the claims period, the examiner should opine whether it is as likely as not that the disability was incurred in or aggravated by active service, to include (1) exposure to radiation, (ii) exposure to the chemicals Trichloroethylene (a halocarbon) and/or Toluene, or (iii) any other basis.

If the May 2015 examiner is no longer available, the claims folder should be forwarded to a medical professional who is comparably qualified to render the requested opinions.  An additional examination is not required unless deemed necessary by either the original or the new examiner.

The examiner should explain any conclusion offered and provide supporting rationale.  If the needed opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered and state whether the inability is due to the absence of any additional evidence or to the limits of scientific or medical knowledge.

3. Return the claims folder and the report of the May 2015 VA dermatology examination to the examiner.  After a review of the record and the previous report, the examiner should prepare an addendum to address whether it is as likely as not that the Veteran's skin disability was incurred in or aggravated by active service, to include (1) exposure to radiation, (ii) exposure to the chemicals Trichloroethylene (a halocarbon) and/or Toluene, or (iii) any other basis.

The examiner should address the Canadian Centre for Occupational Health research finding an association between Trichloroethylene (a halocarbon) and skin irritation.  The examiner should also address the March 2005 culture showing no fungus on the Veteran's hand. 

If the May 2015 examiner is no longer available, the claims folder should be forwarded to a medical professional who is comparably qualified to render the requested opinions.  An additional examination is not required unless deemed necessary by either the original or the new examiner.

The examiner should explain any conclusion offered and provide supporting rationale.  If the needed opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered and state whether the inability is due to the absence of any additional evidence or to the limits of scientific or medical knowledge.

4. Return the claims folder and the report of the May 2015 VA examination for the residuals of traumatic brain injury to the examiner.  After a review of the record and the previous report, the examiner should prepare an addendum to address the following questions:

a. Is it as least as likely as not that the Veteran developed a chronic headache disability due to exposure to the chemicals Trichloroethylene (a halocarbon) and/or Toluene during active service?

b. Is it as likely as not that the Veteran has developed a disability manifested by memory loss due to exposure to the chemicals Trichloroethylene (a halocarbon) and/or Toluene during active service?

c. If the Veteran is determined to have a chronic headache disability due to causes other than chemical exposure during service, is it as least as likely as not that chemical exposure aggravated (increased in severity beyond natural progression) the headache disability?

d. If the Veteran is determined to have a disability manifested by memory loss due to causes other than chemical exposure during service is it as least as likely as not that chemical exposure aggravated the memory loss disability?

The examiner should address the Veteran's subjective complaints of memory loss and migraine headache symptoms, as well as his statements regarding any related symptoms he experienced during his active service.

If the May 2015 examiner is no longer available, the claims folder should be forwarded to a medical professional who is comparably qualified to render the requested opinions.  An additional examination is not required unless deemed necessary by either the original or the new examiner.

The examiner should explain any conclusion offered and provide supporting rationale.  If the needed opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered and state whether the inability is due to the absence of any additional evidence or to the limits of scientific or medical knowledge.

5. Thereafter, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


